         Case 1:19-cv-08809-MKV Document 79 Filed 07/14/21 Page 1 of 2


                                                                        USDC SDNY
UNITED STATES DISTRICT COURT                                            DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                           ELECTRONICALLY FILED
                                                                        DOC #:
 MANUEL GERVACIO ANGELES, individually, and                             DATE FILED: 
 MANUEL GERVACIO ANGELES, on behalf of others
 similarly situated,

                            Plaintiff,                                1:19-cv-08809-MKV
                          -against-                                         ORDER
 180 EXPRESS DELI CORP., d/b/a 180 EXPRESS DELI,
 ALI MOHAMED, and MOHAMED ALQUSHI,

                            Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       The Court has received notice from Magistrate Judge Cott, to whom this case was referred

for settlement purposes, that the parties have reached a settlement in principle. However, because

Plaintiff’s Complaint asserts claims under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §

201 et seq., judicial approval is required before settlement. See Cheeks v. Freeport Pancake House,

Inc., 796 F.3d 199, 206 (2d Cir. 2015) (holding that FLSA settlements require the approval of

either the district court or the United States Department of Labor). “In deciding whether to approve

a stipulated settlement, the Court must scrutinize the settlement for fairness.” Boucaud v. City of

New York, No 07-cv-11098 (RJS), 2010 WL 4813784, at *1 (S.D.N.Y. Nov. 16, 2010).

       Accordingly, IT IS HEREBY ORDERED that the parties shall provide the Court with a

copy of the settlement agreement by August 10, 2021. IT IS FURTHER ORDERED that, by

August 10, 2021, the parties shall submit a joint letter to the Court explaining why the proposed

settlement reflects a “fair and ‘reasonable compromise of disputed issues rather than a mere waiver

of statutory rights brought about by an employer’s overreaching.’” Wolinsky v. Scholastic Inc.,

900 F. Supp. 2d 332, 335 (S.D.N.Y. 2012) (quoting Mosquera v. Masada Auto Sales, Ltd., No. 09-



                                                 1
         Case 1:19-cv-08809-MKV Document 79 Filed 07/14/21 Page 2 of 2




cv-4925 (NGG), 2011 WL 282327, at *1 (E.D.N.Y. Jan. 25, 2011)). Specifically, the parties should

address the following factors:

       (1) the plaintiff’s range of possible recovery; (2) the extent to which “the settlement
       will enable the parties to avoid anticipated burdens and expenses in establishing
       their respective claims and defenses”; (3) the seriousness of the litigation risks
       faced by the parties; (4) whether “the settlement agreement is the product of arm's-
       length bargaining between experienced counsel”; and (5) the possibility of fraud or
       collusion.

Id. (quoting Medley v. Am. Cancer Soc., No. 10 Civ. 3214, 2010 WL 3000028, at *1 (S.D.N.Y. July

23, 2010)). The letter must also address whether there is a bona fide dispute as to the number of

hours worked or the amount of compensation due and how much of the proposed settlement

Plaintiff’s attorney shall be seeking as fees. Cheeks, 796 F.3d at 203, 206. Absent special

circumstances, the Court will not approve any settlement agreement that is filed under seal or in

redacted form. Id. at 206.

       IT IS FURTHER ORDERED that the parties, including Plaintiff personally, shall appear

via teleconference for a fairness hearing on August 31, 2021, at 1:00 PM. Defendants are welcome,

but not obligated, to attend. If Plaintiff does not speak English, Plaintiff must provide his own

interpreter. The hearing can be accessed by dialing the Court’s teleconference line at (888) 278-

0296. Enter the access code 519-5844 when prompted. All other filing deadlines and appearance

dates are adjourned sine die.



SO ORDERED.
                                                      ___
                                                        _
                                                        _________________
                                                                        _________
                                                                               ____
                                                                                  _________________
                                                       _________________________________
Date: July 14, 2021                                    MARY YK  A VYS
                                                                AY
                                                              KAY     YSK
                                                                      YS   KOCIIL
                                                                    VYSKOCIL
      New York, NY                                     United States
                                                              States District
                                                                     Diist
                                                                        strict
                                                                          t     Judge




                                                 2
